Case 3:15-cv-00057-L-AGS Document 473 Filed 06/26/20 PageID.44078 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    JEREMY L. KEATING ET AL.,                  CASE NO. 3:15-cv-00057-L-AGS
12                       Plaintiffs,             ORDER (1) DENYING MOTION TO
13          v.                                   WITHDRAW AS COUNSEL OF
                                                 RECORD FOR STEVE DALTON AND
14    JOHN A. JASTREMSKI ET AL.,                 ARDENT RETIREMENT PLANNING,
15                                               LLC; AND (2) BRIEFING SCHEDULE
                         Defendants.
16                                               (Doc. no. 471)
17    AND RELATED CROSS-ACTIONS.
18
19         Pending before the Court in this action alleging misappropriation of trade secrets
20   is an unopposed motion filed by counsel for Counter-Defendants Steve Dalton
21   (“Dalton”) and Ardent Retirement Planning, LLC (“Ardent”) seeking withdrawal from
22   representation. (Doc. no. 471). Two counsel of record are reflected on the docket for
23   Dalton and Ardent. Robert Bursky, an out-of-state attorney who was permitted to
24   appear pro hac vice pursuant to Civil Local Rule 83.3.c.4 (doc. nos. 384, 385), and
25   Assly Sayyar, who was designated by Mr. Bursky as his local counsel pursuant to Civil
26   Local Rules 83.3.c.4 and 5 (doc. no. 384). According to the declaration of counsel, the
27   clients consent to the withdrawal. Counterclaimant The Retirement Group, LLC
28

                                                 1
Case 3:15-cv-00057-L-AGS Document 473 Filed 06/26/20 PageID.44079 Page 2 of 5



 1   (“TRG”) filed a notice of non-opposition. (Doc. no. 472). Nevertheless, for the
 2   reasons which follow, the motion is denied.
 3         Most recently, the Court considered TRG’s and Defendant John A. Jastremski’s
 4   (“Jastremski”) motion for terminating sanctions for spoliation of evidence against
 5   Plaintiffs/Counter-Defendants Jeremy Keating, Richard P. Gigliotti and Alexander J.
 6   Mele (collectively, “the Keating Group”), as well as Counter-Defendants Securities
 7   America, Inc. ("SAI"), Lloyd J. Silvers (“Silvers”), Dalton and Ardent (Silvers, Dalton
 8   and Ardent are sometimes collectively referred to as the “Ardent Group”).1 The Court
 9   appointed Hon. Ronald S. Prager (Ret.) as the Special Master pursuant to Rule 53 of
10   the Federal Rules of Civil Procedure to prepare a report and recommendation. The
11   Special Master held a six-day evidentiary hearing. After considering voluminous
12   briefing, evidence, and extensive argument, the Special Master concluded that
13   members of the Ardent Group intentionally and maliciously destroyed evidence. He
14   recommended granting motion for terminating sanctions and striking the Ardent
15   Group’s answers. On TRG’s motion, which was vigorously opposed by the Ardent
16   Group, this Court adopted the Special Master’s recommendation. (See doc. no. 467.)
17   Accordingly, the Ardent Group’s answers were stricken, and default was entered
18   against them. (Doc. nos. 467, 468.) Furthermore, the Court granted TRG’s motion,
19   filed in anticipation of a motion for default judgment, to amend its counterclaim to
20   more accurately allege the amount of damages sought against the Ardent Group
21   members. (Doc. no. 466.)
22         On May 8, 2020, TRG filed its motion for default judgment. (Doc. no. 470.) A
23   week later and before any opposition was due, Dalton’s and Ardent’s counsel filed the
24   instant motion to withdraw. (Doc. no. 471.) No opposition to the motion for default
25   judgment has been filed to date.
26
27   1
            A settlement reached in April 2019 disposed of all claims between the Keating
     Group, SAI and Jastremski. (See doc. no. 436 (Klein Decl.) at 2; see also docs. no.
28   402, 403, 407, 408.) Accordingly, at the relevant time, TRG was the only remaining
     moving party, and the Ardent Group members were the only remaining opposing
     parties.
                                                  2
Case 3:15-cv-00057-L-AGS Document 473 Filed 06/26/20 PageID.44080 Page 3 of 5



 1         Ms. Sayyar wishes to withdraw because Dalton and Ardent have failed to pay
 2   her bills. (Doc. no. 471-2 (“Sayyar Decl.”) at 2-3.) After she had brought this to their
 3   attention and after this Court adopted the Special Master’s Report and
 4   Recommendation, “Dalton and Ardent knowingly and freely assented to termination of
 5   the attorney client relationship.” (Id. at 2.) Mr. Bursky wishes to withdraw because
 6   upon Ms. Sayyar’s withdrawal he will no longer have a local counsel, and he was
 7   informed by Dalton and Ardent that they did not intend to retain local counsel to
 8   replace Ms. Sayyar. (Doc. no. 471-3 (“Bursky Decl.”) at 2.)
 9         An attorney may not withdraw as counsel except by leave of court. Darby v.
10   City of Torrance, 810 F.Supp. 275, 276 (C.D.Cal.1992).2
11         In ruling on a motion to withdraw as counsel, courts consider: (1) the
12         reasons why withdrawal is sought; (2) the prejudice withdrawal may
           cause to other litigants; (3) the harm withdrawal might cause to the
13         administration of justice; and (4) the degree to which withdrawal will
14         delay the resolution of the case.
15
16   Beard v. Shuttermart of Cal., Inc., 2008 WL 410694 at *2 (S.D. Cal. Feb. 13, 2008)
17   (Hayes, J.).
18         With regard to the first factor, this District requires counsel to comply with the
19   standards of professional conduct required of members of the State Bar of California,
20   Civ. Loc. Rule 83.4(b), which allow for withdrawal from representation under certain
21   conditions, Cal. R. Prof. Conduct 1.16(b). As relevant here, an attorney may withdraw
22   if
23         (5)      the client breaches a material term of an agreement with . . . the
                    lawyer relating to the representation, and the lawyer has given the
24                  client a reasonable warning after the breach that the lawyer will
25                  withdraw unless the client fulfills the agreement or performs the
                    obligation; [or]
26
27
     2
           Unless otherwise noted, internal quotation marks, citations, and footnotes are
28   omitted throughout.

                                                    3
Case 3:15-cv-00057-L-AGS Document 473 Filed 06/26/20 PageID.44081 Page 4 of 5



 1         (6)    the client knowingly and freely assents to termination of the
 2                representation.

 3   Cal. R. Prof. Conduct 1.16(b)(5) – (6). However, “[a] lawyer shall not terminate a
 4   representation until the lawyer has taken reasonable steps to avoid reasonably
 5   foreseeable prejudice to the rights of the client . . ." Id. Rule 1.16(d).
 6         The counsel do not indicate how they have complied with this requirement.
 7   Instead, they contend “[t]here is little to no prejudice that will be caused by withdrawal
 8   as the answers filed by Dalton and Ardent have been stricken and default entered
 9   against them.” (Doc. no. 471-1 at 3.) The Court is not persuaded.
10         Although, upon entry of default all well-pleaded facts in the complaint are taken
11   as true, the allegations relating to the amount of damages are not. See TeleVideo Sys.,
12   Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987). A hearing may be required.
13   See Fed. R. Civ. proc. 55(b). In its motion, TRG requests $745,982.42 in
14   disgorgement damages against Dalton, statutory interest at a rate of 7%, punitive
15   damages for twice the amount of disgorgement damages, and injunctive relief. (Doc.
16   no. 470-1 (“TRG Mot. for Default J.”) at 17-21, 23.) The requested judgment would
17   make Ardent jointly and severally liable. (Id. at 21.) Finally, TRG is seeking
18   $1,889,869.92 in attorneys’ fees against the members of the Ardent Group for willful
19   and malicious theft of trade secrets. (Id. at 21-23.) Complex legal issues are raised by
20   the request for relief against Ardent, because, according to TRG, “Ardent is out of
21   business.” (Id. at 21.) The counsel do not say whether Dalton and Ardent intend to
22   contest the relief requested in TRG’s motion.
23         Based on the foregoing, the Court finds the clients would be prejudiced by the
24   withdrawal.3 Furthermore, proceedings in this case would be unduly difficult without
25
26
     3
27         While Dalton could proceed pro se, Ardent cannot appear without
     representation. Civ. Loc. Rule 83.3.j; see also United States v. High Country
28   Broadcasting Co., Inc., 3 F.3d 1244, 1245 (9th Cir. 1993).

                                                    4
Case 3:15-cv-00057-L-AGS Document 473 Filed 06/26/20 PageID.44082 Page 5 of 5



 1   representation and withdrawal may delay the resolution of this case. Accordingly, it is
 2   ordered as follows:
 3         1.    The motion of Assly Sayyar and Robert Bursky to withdraw as counsel
 4   for Counter-Defendants Steve Dalton and Ardent Retirement Planning, LLC is denied.
 5         2.    No later than July 13, 2020, Counter-Defendants shall file either their
 6   opposition to the pending motion for default judgment or a notice of non-opposition.
 7         3.    No later than July 20, 2020, Counterclaimant shall file a reply, if any.
 8         IT IS SO ORDERED.
 9
10   Dated: June 26, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
